Casey and Levine, JJ.,
dissent and vote to affirm in the following memorandum by Levine, J. Levine J. (dissenting). On the facts as set forth in the record and recited in the majority’s decision, we are unable to conclude that the trial court’s refusal to give plaintiff a further adjournment for the appearance of her medical witness constituted an abuse of discretion. All parties had been given due notice of the trial date. Plaintiff, knowing that she planned to present only two witnesses and that her own testimony would be brief, should arguably have had her expert witness present on the first day of trial. Failing that, she should have made sure that he was ready to testify at the start of the second day. The trial court granted plaintiff a one-day adjournment when she did not produce the doctor on the first day of trial and, on the second day, three extensions subsequent to the time for his promised appearance. In order to accommodate plaintiff, the trial court directed defendant Wayne O. Roberts to proceed with his case out of turn. At the end of the third extension, the trial court was left with no explanation for the witness’s absence nor with any reasonable assurance that he would soon appear, from either plaintiff’s counsel or directly from the doctor’s office. In fact, there was no indication from the doctor’s office that a court appearance was on his schedule for that day. This was despite counsel’s representations that his office had been in virtually continuous contact with the doctor or his office.
We take note of the 1983 and 1984 schedules of Supreme Court Trial Terms for the Fourth Judicial District, which indicate that the term at which plaintiff’s case was reached was the last of only three, one-part jury Trial Terms for Franklin County in 1983 and that the next such term would not commence until January 30, 1984. Under these circumstances, it was not irrational or arbitrary for the trial court to conclude that granting plaintiff a further adjournment without any definite information as to when her expert would appear would be unfair, not only to the other parties and attorneys in the case, but also to the litigants in other cases awaiting disposition within the stringent time frames of available jury terms for the county. For the foregoing reasons, we would affirm.